DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FERNANDO et al. (EP 2640205).
Fernando teaches a storage station for a vaping assembly. Fernando teaches the vaping assembly comprises a base member (103a); at least a pair of storage receptacles coupled to the base member and extending a first height (107); at least one battery storage receptacle (409) coupled to the base member and extending a second height; at least one battery charging stand (105), the at least one battery charging stand coupled to a power source and configured to removably receive the battery portion of the vaping device; and at least one Universal Serial Bus (USB) port (109, para. 0043).
Regarding claim 2, figures 1a and 4a-4c show the storage and charging station at least a pair of storage receptacles includes a plurality of apertures, the apertures have a size configured to receive the cartridge.  
Regarding claim 4, figure 4b shows the second height of the at least one battery storage receptacle is greater than the first height of the at least a pair of storage receptacles.  
Regarding claim 5, Fernando teaches the power source is a rechargeable battery (para. 0043).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) in view of BOETTCHER (DE 4203068).
 Fernando teaches a storage station for a vaping assembly. Fernando teaches the vaping assembly comprises a base member (103a); at least a pair of storage receptacles coupled to the base member and extending a first height (107); at least one battery storage receptacle (409) coupled to the base member and extending a second height; at least one battery charging stand (105), the at least one battery charging stand coupled to a power source and configured to removably receive the battery portion of the vaping device; and at least one Universal Serial Bus (USB) port (109, para. 0043).
Fernando is silent to the plurality of apertures having a flexible gasket.
Boettcher teaches a storage station for a vaping assembly. Boettcher teaches that the storage station comprises an aperture having a flexible gasket (page 2 last paragraph). It would have been obvious to one of ordinary skill in the art to modify the storage station of Fernando to include flexible gaskets on the plurality of apertures to help keep the cartridges of Fernando from moving around too much.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) in view of PRETOTTO (US 2018/0303254).
 Fernando teaches a storage station for a vaping assembly. Fernando teaches the vaping assembly comprises a base member (103a); at least a pair of storage receptacles coupled to the base member and extending a first height (107); at least one battery storage receptacle (409) coupled to the base member and extending a second height; at least one battery charging stand (105), the at least one battery charging stand coupled to a power source and configured to removably receive the battery portion of the vaping device; and at least one Universal Serial Bus (USB) port (109, para. 0043).
Fernando is silent to the charging stand having a threaded portion.
Pretotto teaches a storage station for a vaping assembly. Pretotto teaches the storage station comprises holes with 510 thread type (para. 0085). It would have been obvious to one of ordinary skill in the art to modify the assembly of Fernando to include holes with 510 thread type as taught by Pretotto because it would ensure that the vaping product in the charging stand would be firmly secured.

Claim(s) 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205).
 Fernando teaches a storage station for a vaping assembly. Fernando teaches a storage and charging device for a vaping device, the vaping device including a battery portion and a cartridge portion (para. 0052).Fernando teaches the storage and charging device comprising: a base member (303), the base member forming a housing for a power source and having a planar upper side (para. 0052); storage receptacles (311) coupled to the planar upper side and extending a first height perpendicular and opposite the planar upper side, the storage receptacles configured to store the cartridge portion in a vertical position. Although figure 3a shows a single storage receptacle, Fernando teaches another embodiment in figures 4a-4c with a plurality of storage receptacles (411). Fernando teaches at least one battery charging stand, the at least one battery charging stand coupled to a power source and configured to removably receive the battery portion of the vaping device; and at least one Universal Serial Bus (USB) port (para. 0043). Figures 3a and 3b show at least one battery storage receptacle (309) coupled to the planar upper side. Although Fernando does not show the at least one battery storage receptacle configured to store the vaping device in a vertical position; it would have been obvious to one of ordinary skill in the art that arranging the at least one battery storage receptacle in a vertical position would have been a simple rearrangement of parts. See MPEP 2144.04 VI C.
Regarding claim 9, figures 1a and 4a-4c show the storage and charging station at least a pair of storage receptacles includes a plurality of apertures, the apertures have a size configured to receive the cartridge.
Regarding claim 12, Fernando teaches the power source is a rechargeable battery (para. 0043).

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) as applied to claim 8 above, and further in view of BOETTCHER (DE 4203068).
 Fernando teaches a storage station for a vaping assembly. 
Fernando is silent to the plurality of apertures having a flexible gasket.
Boettcher teaches a storage station for a vaping assembly. Boettcher teaches that the storage station comprises an aperture having a flexible gasket (page 2 last paragraph). It would have been obvious to one of ordinary skill in the art to modify the storage station of Fernando to include flexible gaskets on the plurality of apertures to help keep the cartridges of Fernando from moving around too much.
Regarding claim 11, MPEP 2144.04 IV A states that changes in size/proportion is not patentably distinct from the prior art where the claimed dimensions would not perform differently than the prior art. 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) as applied to claim 8 above, and further in view of PRETOTTO (US 2018/0303254).
 Fernando teaches a storage station for a vaping assembly. 
Fernando is silent to the charging stand having a threaded portion.
Pretotto teaches a storage station for a vaping assembly. Pretotto teaches the storage station comprises holes with 510 thread type (para. 0085). It would have been obvious to one of ordinary skill in the art to modify the assembly of Fernando to include holes with 510 thread type as taught by Pretotto because it would ensure that the vaping product in the charging stand would be firmly secured.

Claim(s) 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) in view of REIMER (DE 202018102268).
 Fernando teaches a storage station for a vaping assembly. Fernando teaches a storage and charging device for a vaping device, the vaping device including a battery portion and a cartridge portion (para. 0052).Fernando teaches the storage and charging device comprising: a base member (303), the base member forming a housing for a power source and having a planar upper side (para. 0052); storage receptacles (311) coupled to the planar upper side and extending a first height perpendicular and opposite the planar upper side, the storage receptacles configured to store the cartridge portion in a vertical position. Although figure 3a shows a single storage receptacle, Fernando teaches another embodiment in figures 4a-4c with a plurality of storage receptacles (411). Fernando teaches at least one battery charging stand, the at least one battery charging stand coupled to a power source and configured to removably receive the battery portion of the vaping device; and at least one Universal Serial Bus (USB) port (para. 0043). Figures 3a and 3b show at least one battery storage receptacle (309) coupled to the planar upper side. Although Fernando does not show the at least one battery storage receptacle configured to store the vaping device in a vertical position; it would have been obvious to one of ordinary skill in the art that arranging the at least one battery storage receptacle in a vertical position would have been a simple rearrangement of parts. See MPEP 2144.04 VI C.
Reimer teaches a storage station for a vaping assembly. Figure 2 shows storage receptacles having a pair of legs (6), each leg of the pair of legs extending the first height perpendicular opposite the planar upper side; a connecting portion (4), the connecting portion coupled to each leg of the pair of legs extending perpendicular to each leg parallel to the planar upper side; and a plurality of apertures (5), the plurality of apertures on the connecting portion, each aperture of the plurality of apertures having a size selected to receive the cartridge. Figure 6 shows a battery storage receptacle having a riser (17), the riser extending the second height perpendicular and opposite the planar upper side; and a holder (upper part of 17), the holder positioned at an end of the riser opposite the planar upper side, the holder receiving the vaping device. It would have been obvious to one of ordinary skill in the art to modify the storage device of Fernando to include the structure taught by Reimer because Reimer teaches that this provides easy and immediate access to the individual parts of an electronic smoking device (trans. page 4).
Regarding claim 17, MPEP 2144.04 IV A states that changes in size/proportion is not patentably distinct from the prior art where the claimed dimensions would not perform differently than the prior art. 
Regarding claim 18, Fernando teaches the power source is a rechargeable battery (para. 0043).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) in view of REIMER (DE 202018102268) as applied to claim 15 above, and further in view of BOETTCHER (DE 4203068).
 Fernando as modified by Reimer teaches a storage station for a vaping assembly. 
Fernando is silent to the plurality of apertures having a flexible gasket.
Boettcher teaches a storage station for a vaping assembly. Boettcher teaches that the storage station comprises an aperture having a flexible gasket (page 2 last paragraph). It would have been obvious to one of ordinary skill in the art to modify the storage station of Fernando to include flexible gaskets on the plurality of apertures to help keep the cartridges of Fernando from moving around too much.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDO et al. (EP 2640205) in view of REIMER (DE 202018102268) as applied to claim 15 above, and further in view of PRETOTTO (US 2018/0303254).
 Fernando as modified by Reimer teaches a storage station for a vaping assembly. 
Fernando is silent to the charging stand having a threaded portion.
Pretotto teaches a storage station for a vaping assembly. Pretotto teaches the storage station comprises holes with 510 thread type (para. 0085). It would have been obvious to one of ordinary skill in the art to modify the assembly of Fernando to include holes with 510 thread type as taught by Pretotto because it would ensure that the vaping product in the charging stand would be firmly secured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741